Title: From George Washington to John Dandridge, 28 May 1795
From: Washington, George
To: Dandridge, John


          
            Philadelphia 28th May 1795
          
          Whereas John Dandridge Esquire of New Kent County, Virginia, has made known to me that he can advantageously dispose of a young negro man called Anderson belonging to me & now in possession of said Dandridge, I hereby give my approbation to, & ratify any sale which he the said Dandridge may think proper to make on my behalf of said negro Anderson.
          
            Go: Washington
          
        